Citation Nr: 1139951	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  11-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to August 12, 1993 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), prior to August 12, 1993.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran had perfected appeals with regard to increased ratings for his PTSD, from August 12, 1993 to the present, which included a period rated at 50 percent and a period rated at 70 percent.  However, in a January 2011 rating decision, the RO awarded a 100 percent evaluation to the Veteran's PTSD, effective August 12, 1993.  As such, these claims have been fully granted, and they are not before the Board.

The issue of entitlement to a TDIU prior to August 12, 1993 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In May 1985, the Veteran first raised a claim of entitlement to service connection for PTSD. 

2.  In January and February 1988, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal the denials, and they became final.

3.  The most probative evidence of record establishes that the Veteran was first diagnosed as having PTSD on May 15, 1989.

4.  Following the Veteran's claim of entitlement to PTSD received on August 12, 1993, new official service department records were added to the claims file that served, in part, as the basis for the Board's award of entitlement to service connection for PTSD in November 2009. 


CONCLUSION OF LAW

The criteria for an effective date of May 15, 1989 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156(c), 3.304(f), 3.400, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim is one for an earlier effective date.  Therefore, it is deemed to have arisen from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the issue is whether an effective date prior to August 12, 1993 is warranted for the grant of service connection for PTSD.  As shown below, the Veteran's claim is being granted to a certain extent.  However, to the extent that it is denied, all pertinent evidence identified or submitted by the Veteran has been associated with the record.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App 128 (1997).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

38 C.F.R. § 3.156(c) provides: 

Service department records. 

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 

(i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; 

(ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 

(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

38 C.F.R. § 3.156(c) was amended effective September 6, 2006.  Prior to that date, it provided as follows: 

(c) Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.

The Veteran's personnel records show that he had service in Vietnam from November 1969 to February 1971.  He was attached to the 46th Headquarters, Engineer Battalion, Companies A and B during his entire time in Vietnam.  Article 15s dated in February and August 1970 show that he was in Xuan Loc.  The February 1970 document indicates that the Veteran was in an area authorized to special pay for duty subject to hostile fire.  Article 15s dated in April 1970 and January and February 1971 indicate that the Veteran was located in Long Bihn.  His service treatment records show that he was located in Xuan Loc in January, September, November, and December 1970.

The procedural history of the Veteran's claim is as follows.  

He filed an original compensation claim in December 1976.  He claimed both nerves and alcoholism at that time.  

In a January 1977 claim, the Veteran indicated that he was seeking service connection for a nervous condition.  

Private and VA records dated in 1976 and 1977 show that the Veteran was treated for and diagnosed as having habitual excessive drinking, alcoholic addition, and inadequate personality.  

In a March 1977 rating decision, the RO denied entitlement to service connection for a nervous condition.  The RO noted that his diagnoses included inadequate personality, which was a constitutional or developmental abnormality and not a disability under the law.

A 1978 VA hospitalization record shows treatment for and a diagnosis of habitual excessive drinking.

In September 1980, the Veteran filed a claim for entitlement to service connection for a nervous condition, which he indicated began in 1969 or 1970 in Long Binh, Vietnam.  

Private and VA records dated in 1980 show that the Veteran was treated for and diagnosed as having anxiety, a history of alcoholism, alcohol abuse, habitual excessive drinking, adjustment reaction of adult life, depressive neurosis, and factitious disorder with psychological symptoms.  

In a December 1980 rating decision, the RO determined that new and material evidence had not been submitted; therefore, service connection for a nervous condition was denied.  The denial was confirmed in a January 1981 RO rating decision.

VA and private records dated in 1981 show that the Veteran was treated for and diagnosed as having alcohol addiction/dependence, depressive neurosis, schizotypal personality disorder, and adjustment reaction with depressed mood.  

In November 1981, the Veteran raised a claim of entitlement to service connection for delayed stress reaction.  In May 1985 and again in November 1987, he submitted claims of entitlement to service connection for PTSD.

Private records dated in 1982 and 1983 show treatment for and diagnosis of chronic alcoholism, schizotypal personality disorder, and adjustment disorder with mixed emotional features.

VA records dated in 1987 show treatment for and diagnosis of alcohol dependence, alcohol rehabilitation, and a history of cocaine and marijuana use.

In January 1988, the Veteran submitted a stressor statement.  He noted that he was in Vietnam from November 1969 to February 1971.  He described a bullet whizzing by his ear, seeing dead bodies, and being hidden by a woman from the Viet Cong for three hours.  He also stated that he was often sent for duty to Long Bihn, where he came under attacks.  When he was in Xuan Loc, his friend was shot and killed another GI, even though the Veteran tried to stop him.  He indicated that he was a member of the 46th Engineers, 159 Group, 20th Brigade, B Company and was involved in combat situations.

Private and VA records dated in 1988 show treatment for and diagnoses of generalized anxiety disorder, alcohol dependence, depression, multiple substance abuse, and borderline personality disorder.

In a January 1988 rating decision, the RO noted that the Veteran had provided stressors; however, there was no diagnosis of PTSD.  Service connection was denied, as PTSD was not shown by the evidence of record.

In February 1988, the RO confirmed the denial of service connection for PTSD.

A VA hospitalization discharge summary for treatment received from April 18, 1989 to May 15, 1989, shows diagnoses of mixed substance abuse, alcohol abuse, mild organic brain syndrome, dysthymia, panic disorder, generalized anxiety disorder, PTSD, and passive avoidant and dependent traits.

VA records dated in January, February, March and July 1993 show that the Veteran was treated for and diagnosed as having PTSD, alcohol dependence, valium abuse, cannabis abuse, rule out PTSD, bipolar disorder, and borderline personality disorder.

On August 12, 1993, the RO received the Veteran's claim of entitlement to service connection for PTSD.

In a January 2003 response to a request, the National Personnel Records Center indicated that the Veteran's unit was stationed in Long Binh, Vietnam in 1969 and 1970.

In a September 2003 response, the United States Armed Services Center for Research of Unit Records (USASCRUR) indicated that it located documentation showing that Cam Ranh Bay was struck by enemy rockets a half a dozen times during December 1969 and January 1970.  It also found documentation showing that Long Binh Post received nine rounds of 122mm rocket fire on December 10, 1969.

In a September 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran thereafter appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In the August 2008 Joint Motion for Partial Remand, representatives for the Veteran and VA indicated that the September 2003 response from USASCRUR supported the Veteran's claim that his life may have been threatened by enemy fire while he was in Vietnam, whether the threat was from mortar or rocket fire.

In September 2009, the Veteran's attorney submitted documents from the Department of the Army, which included Operational Reports and Lessons Learned for the 46th Engineer Battalion, for the periods ending April 30, 1971; January 31, 1970; April 30, 1970; July 31, 1970; and January 31, 1970.  The mission of the Veteran's unit was to provide combat and operation support and assist in recovery operations.  The locations included Xuan Loc and Long Binh.  Incidents listed included a tractor detonating a mine in December 1970 and small arms, automatic weapons and/or rocket fire at the perimeter of Xuan Loc in December 1970 and January 1971.  Major enemy activity had been reported within three kilometers of a section that was travelled each day by battalion dump trucks, for the period ending in January 1970.  

In a September 2009 private treatment records, which is covered in detail below, a private physician indicated that he reviewed the record and interviewed the Veteran.  Among other things, he essentially concluded that the Veteran has had PTSD since 1976 and that a number of his other psychiatric disorders are secondary to his PTSD.

In a November 2009 decision, the Board granted the Veteran's claim of entitlement to service connection for PTSD.  The Board indicated that the verified incident of nine rounds of 122mm rocket fire in Long Binh was considered verified by the parties to the joint motion for partial remand, even though the Veteran did not specifically allege a stressor with this information.   The Board acknowledged that the evidence supported the Veteran's claim that his life may have been threatened by enemy fire while he was in Vietnam, whether it was from mortar or rocket fire.  In addition, the Board acknowledged the information obtained from the operation reports and lessons learned that were submitted by the Veteran's attorney in September 2009 corroborated stressors identified by the Veteran.

In reviewing the record, the Board finds that the RO denied the Veteran's claim of entitlement to service connection in January 1988 because, while the Veteran provided stressors, there was no diagnosis of PTSD.  The denial of service connection was confirmed in February 1988 with no additional explanation provided.

Subsequently, the Veteran is shown by the contemporaneous evidence to have been diagnosed as having PTSD beginning in May 1989.  However, his claim was denied several times by the RO due to the Veteran having not provided verifiable stressors.  In November 2009, when the Board granted entitlement to service connection for PTSD, the Board indicated that the September 2003 response from USASCRUR and the Operation Reports and Lessons Learned received from the Veteran's attorney in September 2009 were the basis for the grant of service connection for PTSD, with regard to stressors.

Applying 38 C.F.R. § 3.156(c), the Board finds that the report from USASCRUR and the operation reports and lessons learned, received in September 2003 and September 2009 were relevant and probative and in part resulted in the grant of service connection, as was specifically noted in the November 2009 Board decision.  The Board notes that the Veteran had not provided specific dates in 1988 with regard to his claimed stressors.  However, he did provide his unit information, which was also documented in his service personnel records, then already of record.  In evaluating the Operation Reports and Lessons Learned submitted by the Veteran's attorney, the Board finds that the only information necessary to obtain these records is the Veteran's battalion and unit information, which was already of record prior to 1988.  Therefore, 38 C.F.R. § 3.156(c) is applicable, and the January and February 1988 rating decisions must be reconsidered. 

The Board notes the change to 38 C.F.R. § 3.156(c) in September 2006.  The regulation in effect prior to September 2006 indicated that it was applicable to official service department records, which presumably have been misplaced, and corrections made to service records.  The revised regulation is broader.  Generally, the effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110. 

However, here, the change in regulation is a restatement of policy and not a liberalizing law or VA issue.  VA does not limit its reconsideration to misplaced service department records.  See Vigil v. Peake, 22 Vet. App. 63 (2008) quoting New and Material Evidence, 70 Fed. Reg. at 35,388.  In Vigil, the Court made it clear that the regulation in effect prior to September 2006 did not limit the evidence that would allow a Veteran to obtain an effective date prior to the date of his reopened claim solely to misplaced records.  The Court held that records generated in response to a Veteran's request are contemplated by the criteria of 38 C.F.R. § 3.156(c). 

An award based all or in part on the records included in 38 C.F.R. § 3.156(c) is effective on the date entitlement arose or the date VA received the previously decided claim.  Vigil, 22 Vet. App at 66.  Furthermore, when an initial claim is denied because of lack of evidence of an in-service injury that is later granted based in part on subsequently acquired service records establishing the in-service injury, the claimant is entitled to a retroactive evaluation of the disability to assess a proper effective date which would be the date of the original claim or the date entitlement arose, whichever is later.  Id.  In this case, the in-service event is a stressor, not an injury.  However, the Board finds that the regulation applies in the same manner.

Here, the Veteran's first claim of entitlement to service connection for PTSD was received in May 1985.  However, the competent evidence of record shows that he was not given a diagnosis of PTSD until May 15, 1989.  As such, while the additional service records established that the Veteran incurred a corroborated stressor during service, the third element necessary to substantiate a claim for service connection for PTSD, that of a diagnosis, is not established until a hospitalization discharge record dated May 15, 1989.  In that same record, the Veteran's PTSD symptoms were linked to his experiences in Vietnam.  As such, the Board finds that this is the date on which entitlement arose for this disability.  Therefore, an effective date of May 15, 1989 is granted, for the establishment of service connection for PTSD.

The Veteran's attorney has argued that the Veteran is entitled to service connection for PTSD beginning in December 1976, when he first raised a claim of entitlement to service connection for a psychiatric disorder.  However, the Board disagrees for several reasons.

First, to the extent that the Veteran was diagnosed as having other psychiatric disorders prior to May 1989, 38 C.F.R. § 3.156(c) does not apply.  The additional service documents added to the record since the last denial of the claims are only pertinent to a claim for entitlement to PTSD, since it involves the corroboration of stressors.  Service connection for any other psychiatric disorder is not predicated on the verification of stressors.  As such, to the extent that the Board can ascertain a claim for any other psychiatric disorder as a part of the Veteran's current claim, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), the effective date could be no earlier than August 12, 1993.

Second, the Board finds that the more probative evidence of record establishes that the Veteran was not diagnosed as having PTSD until May 1989.  The contemporaneous evidence of record shows a number of psychiatric diagnoses prior to that time, including habitual excessive drinking, alcohol addiction, inadequate personality, anxiety, adjustment reaction, depressive neurosis, factitious disorder with psychological symptoms, schizotypal personality disorder, generalized anxiety disorder, depression, and borderline personality disorder.  None of the evidence dated prior to May 1989 shows a diagnosis of PTSD.

However, in a September 2009 written statement, M.C., M.D. indicated that he reviewed the record and interviewed the Veteran.  He provided an opinion that the Veteran's diagnosed alcohol addiction and inadequate personality were a component of his PTSD and were not competing or separate diagnoses.  He opined that the substance use disorder and affective disorder were secondary to the PTSD and noted that the Veteran's symptoms prior to May 1989 should have been diagnosed as PTSD.  He noted specific symptoms that should have either triggered an evaluation for PTSD or should have been diagnosed as PTSD prior to May 1989.  He stated that, in 1980, PTSD was often misdiagnosed as latent schizophrenia, since PTSD was not a part of the psychiatric nomenclature.  He noted other records dated in 1982, 1983, and 1988 that provided diagnoses other than PTSD.  Dr. C opined that this was due to the lack of awareness on the part of the Veteran's treatment providers.

Dr. C is obviously competent to provide this opinion as to the Veteran's diagnosed psychiatric disabilities prior to May 1989, and his opinion is certainly thorough.  However, the Board finds that the other evidence of record is more probative as to this finding.  First, this evidence was created contemporaneously with the treatment given to the Veteran.  This adds to its probative weight when it is compared to the opinion provided in September 2009.  Furthermore, it is not shown by the September 2009 report that Dr. C examined the Veteran.  An interview is noted, but no examination of the Veteran is referenced.

Additionally, while Dr. C indicates that in 1980 PTSD was not a part of the psychiatric nomenclature, PTSD as a diagnosis was added to the VA regulations, effective April 11, 1980, the same year it was added to the DSM-III.  38 C.F.R., Part 4 (1980); DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-III) in 1980.  Thereafter, for nine years, the Veteran received psychiatric treatment but was not diagnosed as having PTSD.  Dr. C contends that treatment providers in 1982, 1983, and 1988 did not diagnose PTSD because of lack of awareness, but he provides no rationalization for his conclusion, other than the Veteran's demonstration of symptoms that he considered consistent with PTSD.  What he puts forth is merely a difference of opinion as to the diagnosis to be ascribed to the Veteran's symptoms.  The Board has no reason to doubt the competency of the medical professionals that treated the Veteran during that time.  As such, and given that these records are contemporaneous and created after examination of the Veteran, to include prolonged periods of hospitalization, the Board finds that they must be attributed greater probative weight than the September 2009 opinion from Dr. C on the matter of diagnosis.

As such, the Board concludes that a diagnosis of PTSD is not shown by the competent, credible, and most probative evidence of record until May 15, 1989, and the evidence preponderates against a finding that service connection is warranted prior to that date.  Therefore, entitlement to service connection for PTSD did not arise until that date, and an effective date prior to that time cannot be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of May 15, 1989 for the grant of entitlement to service connection for PTSD is granted.


REMAND

The Board finds that the Veteran's claim of entitlement to a TDIU prior to August 12, 1993, cannot be finally adjudicated at this time.  Given the Board's grant of an effective date of May 15, 1989, for the award of entitlement to service connection for PTSD, the RO will implement this award and assign a disability rating to the Veteran's PTSD beginning on that date.  The outcome of the claim of entitlement to a TDIU prior to August 12, 1993 is inextricably intertwined with the disability rating that will be assigned to the Veteran's PTSD prior to August 12, 1993.  As such, this claim must be remanded at this time, pending implementation of the Board's decision contained herein.

Accordingly, the case is REMANDED for the following action:

Following the implementation of the grant for an effective date of May 15, 1989 for the award of service connection for PTSD, readjudicate the claim of entitlement to a TDIU prior to August 12, 1993.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


